*751The purpose of the statutory notice-of-claim requirement of General Municipal Law § 50-e is to provide a public corporation with an adequate opportunity to investigate the circumstances surrounding the accident and to explore the merits of the claim while information is still readily available (see, Barno v New York City Hous. Auth., 185 AD2d 292; Mazza v City of New York, 112 AD2d 921). Prompt and accurate information is especially important in cases involving a defective condition which is transitory in nature, as was alleged in this case (see, Barno v New York City Hous. Auth., supra; Fendig v City of New York, 132 AD2d 520). The plaintiff sought to amend the notice of claim to correct the date of the accident nearly four- and-one-half years after the accident. The defendant would be prejudiced by such a long delay. Thus, the Supreme Court properly exercised its discretion in denying the amendment, and the complaint was properly dismissed (see, General Municipal Law § 50-e [6]; Mercado v City of New York, 208 AD2d 910; Toro v City of New York, 196 AD2d 864; Barno v New York City Hous. Auth., supra). Mangano, P. J., Thompson, Friedmann, Florio and McGinity, JJ., concur.